Name: Commission Regulation (EEC) No 4144/88 of 23 December 1988 on the supply of a consignment of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/30 Official Journal of the European Communities 30 . 12. 88 COMMISSION REGULATION (EEC) No 4144/88 of 23 December 1988 on the supply of a consignment of cereals as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a decision on the alloca ­ tion of food aid the Commission has allocated to Egypt 25 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supply shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168 , 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 30. 12. 88 Official Journal of the European Communities No L 362/31 ANNEX 1 . Operation No (') : 11 12/88 2. Programme : 1988 3. Recipient : Arab Republic of Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, Section commer ­ ciale, 522 ave. Louise, 1050 Bruxelles, tel. 02 647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under II.A.1 ) 8 . Total quantity : 25 000 tonnes 9. Number of lots : one 10. Packaging : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment fob stowed ^ 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 2. 1989 to 28 . 2. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 1 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 1 . 1989, at 12 noon (b) period for making the goods available at the port of shipment : 15. 2. 1989 to 15. 3 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : -10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : ' Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200, me de la Loi, B-1049 Bruxelles, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 15. 1 . 1989 No L 362/32 Official Journal of the European Communities 30 . 12. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mme F. Henrich, 6, rue Ibn Zanki, Zamalek, Cairo, telex 92028 EUROP UN CAIRO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level , and must be endorsed by the Egyptian Embassy in the country of origin . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) By way of derogation from Articles 7 (3) (f) and 1 3 (2) of Regulation (EEC) 2200/87, the" price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer.